--------------------------------------------------------------------------------

 
EXHIBIT 10.18
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (as amended from time to time, this
“Agreement”) is entered into as of the 3rd day of April, 2006, by and between
COVENANT TRANSPORT, INC., a Tennessee corporation (“Seller”); and CT CHATTANOOGA
TN, LLC, a Delaware limited liability company (the “Buyer”).


RECITALS


     A.     Seller holds title to the Property (as hereinafter defined).
    
B.     Buyer desires to purchase the Property (as hereinafter defined) for the
price defined herein, and lease the Property (as hereinafter defined) back to
Seller, as tenant, and upon the terms hereinafter set forth.


Now, therefore, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the parties, intending to be legally
bound, agree as follows:


1.     Sale of Property. Seller agrees to sell the property located in Tennessee
identified on Exhibit A (the “Property”) to Buyer, and Buyer agrees to purchase
from Seller the Property, all on the terms and conditions set forth herein,
including the following rights:


(a)     Fee simple title in and to the parcel of real property (the land
constituting such parcel being the “Land”), as more particularly described on
Exhibit A attached hereto, together with all easements, rights-of-way, and
privileges appurtenant thereto and all buildings and improvements situated
thereon (collectively, the “Improvements” and such parcel, including the Land
and Improvements shall be called the “Parcel”);


(b)     All right, title and interest of Seller in and to the lighting,
electrical, mechanical, plumbing and heating, ventilation and air conditioning
systems permanently affixed to and used in connection with the Land and the
Improvements, including all elevators, pipings, conduits, ducts, partitions,
boilers, compressors and furnaces, and all other fixtures (the “Fixtures”)
attached or appurtenant to the Land in such a manner as to constitute real
estate under applicable state law; and


(c)     Seller’s copies of all original and supplemental surveys, structural and
engineering reports, geo-technical reports, plans, specifications, operating
manuals, warranties and guarantees covering the Improvements and the Fixtures
that are currently in the possession of Seller, or its subsidiaries; and
Seller’s right, title and interest in all such assignable agreements, and any
assignable licenses or permits relating to the ownership or operation of the
Property (except those required to be maintained by Seller or its subsidiary for
the continued operations of its business at the Property).


2.     Price. The purchase price to be paid by Buyer to Seller for the Property
(the “Purchase Price”) shall be $30,000,000. Subject to the terms and conditions
set forth in this Agreement, the Purchase Price, less any prorations to be
credited to Buyer, plus any prorations to be credited to Seller, shall be paid
in immediately available funds at Closing.


--------------------------------------------------------------------------------



3.     Seller’s Deliveries; Third Party Reports. Seller has provided to Buyer
the materials listed on Schedule 1 attached to this Agreement (which, together
with all other information and materials relating to the Parcel that is supplied
to Buyer by Seller or any of its subsidiaries or at Seller’s expense, are
hereinafter referred to as the “Seller Information”). Seller has ordered a new
owner’s title insurance commitment (the “Commitment”) in the name of Buyer from
First American Title Insurance Company with respect to the Property and an
updated ALTA as-built survey for the Parcel (the “New Survey”). If the
transaction described in this Agreement is not consummated for any reason, Buyer
shall deliver to Seller all Seller Information in Buyer’s possession.


4.     Inspection Period. Buyer shall have until, but no later than, the Date of
Closing, as defined below (the “Inspection Period”) to conduct in regard to the
Parcel such tests, feasibility studies, surveys, inspections and reviews of the
due diligence materials provided by Seller as Buyer chooses to conduct, and to
review title, survey and environmental matters. Buyer shall notify Seller in
writing as to the date on which Closing will take place (the “Date of Closing”),
which date shall be no later than April 3, 2006. In the event that Buyer
disapproves of any matters affecting the Parcel in accordance with the terms
hereof, and Seller does not commit to resolve the same to Buyer’s satisfaction,
Buyer may terminate this Agreement by submitting written notice of termination
to Seller on or before the Date of Closing.


5.     Closing. The closing of the sale of the Property (the “Closing”) shall be
held, subject to the fulfillment of all conditions to Buyer’ obligations to
close or waiver thereof by Buyer, on the Date of Closing. At Closing, Seller
shall execute and deliver to First American Title Insurance Company, 6142
Shallowford Road, Suite 104, Chattanooga, Tennessee 37421, Attn:  Kelly
Komorowski (“Escrow Agent”) or to Buyer’ counsel, the following with respect to
each Parcel:


(a)     A warranty deed in customary form for the jurisdiction in which such
Parcel is located conveying good and marketable fee simple title to the Land and
the Improvements to Buyer, and, if the related Property includes any personal
property, a bill of sale and assignment conveying good and marketable title to
all such personal property, in each case free and clear of all liens, charges,
encumbrances, easements, covenants and restrictions except for (i) unpaid taxes
not yet due and payable, (ii) matters shown on the surveys provided to Buyer,
unless Buyer has objected thereto as set forth in this Agreement, and (iii)
matters of record, unless Buyer has objected thereto as set forth in this
Agreement;


(b)     copies of all surveys, plans, specifications, structural and engineering
reports, manuals, warranties and guarantees described in paragraph 1(c) to the
extent in Seller’s, or Seller’s subsidiary’s, possession;


(c)     A fully executed original counterpart of a lease substantially in the
form attached hereto as Exhibit B (the “Lease”) and a memorandum of lease in
recordable form, and a lease guaranty in the form attached hereto as Exhibit C
(the “Lease Guaranty”), duly executed by Seller’s parent, Covenant Transport,
Inc., a Nevada corporation (the “Lease Guarantor”);

2

--------------------------------------------------------------------------------



(d)     An affidavit stating that Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986;


(e)     Any customary affidavits reasonably required by the title insurance
company to issue its title policy(ies) to Buyer;


(f)     All other documents affecting title to and possession of the Property
and necessary to transfer or assign the same to Buyer, free and clear of all
liens, security interests, charges and encumbrances, except the Permitted
Exceptions (as defined in Paragraph 9);


(g)     A copy of a resolution for Seller authorizing the sale and leaseback of
the Property in accordance with the terms of this Agreement, and further
authorizing the execution of all closing documents and the performance of all
other acts necessary to close the sale and leaseback of the Property in
accordance with the terms of this Agreement, and a copy of a resolution of Lease
Guarantor authorizing the execution, delivery and performance of the Lease
Guaranty;


(h)     A secretary’s certificate relating to incumbency and organizational
documents for Seller and Lease Guarantor;


(i)     A copy of the certificate of occupancy or legal equivalent thereof for
the Parcel;


(j)     Insurance certificates as required under the Lease for the Parcel;


(k)     An opinion of counsel for Seller and Lease Guarantor covering such
matters as Buyer may reasonably request; and


(l)     Other documents and certificates reasonably requested by Buyer.


In addition, Buyer’s obligation hereunder to purchase the Property shall be
conditioned on the receipt by Buyer of the following, each of which shall be in
form and substance satisfactory to Buyer:


(a)     An appraisal for the Parcel that meets the requirements of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989 and which shows that
the fair market value of the Parcel is not less than the Purchase Price
therefor, plus any transaction costs funded by Buyer;


(b)     A Phase I Environmental Assessment for the Parcel and, if recommended in
such Phase I Environmental Assessment, a Phase II Environmental Assessment by an
environmental services firm satisfactory to Buyer; and


(c)     A property condition report for the Parcel conducted by an engineering
firm satisfactory to Buyer.

3

--------------------------------------------------------------------------------



At Closing, Buyer shall execute and/or deliver to Seller (i) an original of the
Lease and the memorandum of Lease, (ii) a transfer tax declaration (or similar
instruments as may be required by law), (iii) the Purchase Price for such
Parcel, and (iv) any other document or instrument reasonably required by Seller.


Seller shall pay 100% of the cost of all recordation, transfer and intangible
taxes imposed on the warranty deed for the Property and the Lease and the cost
of recording any title curative documents, including, without limitation,
satisfactions of deeds to secure debt, mortgages and deeds of trust, and
financing statement terminations. At Closing, Seller shall pay for (i) Buyer’s
owner’s title insurance premium (including all endorsements requested by Buyer
that are legally available in the related jurisdiction) for the policy issued
pursuant to the Commitment, and title search costs, (ii) the cost of the New
Survey, (iii) the cost of the environmental audits, the appraisal and the
property condition report conducted on behalf of Buyer for the Parcel, (iv) all
costs and fees of the Escrow Agent, and (v) Seller’s legal expenses. Buyer shall
be responsible for its own legal expenses incurred in connection with the
Closing. The Closing and delivery of all such documents shall take place as
shall be mutually agreeable to the parties. Seller agrees to deliver possession
of the Parcel to Buyer on the Date of Closing, subject only to rights of Seller,
as tenant, under the Lease.


6.     Lease. The Parcel shall be leased to Seller under a net lease in form
substantially identical to that attached hereto as Exhibit B.


7.     Termination. If Closing does not occur on or before the Date of Closing,
time being of the essence, and (i) all of the conditions precedent to Buyer’
obligation to close set forth in this Agreement have been satisfied and (ii)
Seller is not in breach of any of its obligations to Buyer contained in this
Agreement, Seller may terminate this Agreement upon written notice to Buyer.


8.     Income and Expenses of the Property. Through the Date of Closing, Seller
shall pay when due any payments of principal and interest secured by any liens
or encumbrances on the Property. Seller shall be responsible for all expenses of
the Property, and shall be entitled to all income from the Property,
attributable to the period prior to Closing. Seller agrees that all expenses
related to the Property or otherwise accrued for the period prior to the Date of
Closing shall be paid in full by Seller when due.


Seller shall indemnify, defend and hold Buyer harmless from and against any
costs, expenses, penalties or damages, including reasonable attorneys’ fees,
resulting from any failure by Seller to timely pay or cause to be paid any of
the items described in this paragraph 8 that are attributable to the period on
or before the Date of Closing.


9.     Title Examination; Title Defects. The matters listed on Schedule 2
attached hereto are “Permitted Exceptions.” From the date of this Agreement (the
“Effective Date”) Seller shall not consent to, or permit to exist, any
encumbrances, easements or other restrictions to be placed on or granted with
respect to the Parcel, other than any matters consented to by Buyer in writing
and the Permitted Exceptions, without the prior written consent of Buyer (such
encumbrances prohibited hereby being “Seller Encumbrances”).

4

--------------------------------------------------------------------------------



The title exceptions set forth in the Commitment for the Parcel shall reflect
only the Permitted Exceptions and any title matters consented to in writing by
Buyer. The Commitment shall include such endorsements as may be reasonably
requested by Buyer and that are available in the applicable jurisdiction. Seller
shall have obtained the commitment of the title company to insure the so-called
“gap period” at Closing. Seller shall be responsible for satisfying all the
requirements of the Commitment on or before the Date of Closing.


At any time before Closing, Buyer may notify Seller of any Seller Encumbrance or
other additional title matter affecting the Parcel that Buyer is purchasing that
is not a Permitted Exception or any matter shown on the survey of the Parcel, in
each case that is not acceptable to Buyer (such being a "Title Defect"). Seller
shall have up to ten (10) business days after receipt of such notice to cure
such Title Defect or to provide evidence reasonably satisfactory to Buyer that
such Title Defect will be cured or "insured over" at Closing, or to provide
notice to Buyer that Seller will not cure such Title Defect. If requested by
Seller, the Closing shall be extended for up to ten (10) business days in order
to permit Seller sufficient time to remove such Title Defect. If Seller fails or
refuses to cure such Title Defect or to provide such evidence within the cure
period described above, then Buyer may terminate this Agreement upon written
notice to Seller of its election to so terminate.


10.     Environmental Defects; Property Condition Defects. In the event that
Buyer discovers any contamination or pollution on the Parcel or any violation of
any environmental law, or any noncompliance by Seller or its affiliates with any
recommendations set out in the environmental audits conducted on behalf of Buyer
by an environmental firm selected by Buyer (the “Environmental Reports”), or any
other condition or circumstance not acceptable to Buyer with respect to the
environmental condition of the Parcel (each such defect or item of noncompliance
being an "Environmental Defect"), then Buyer may terminate this Agreement upon
written notice to Seller of its election to so terminate. In the event that
Buyer discovers any deferred maintenance or other unsatisfactory condition with
respect to the Parcel (each such item, a “Condition Defect”), Buyer may notify
Seller thereof and Seller shall have up to ten (10) business days after receipt
of such notice to cure such Condition Defect or to provide evidence reasonably
satisfactory to Buyer that such Condition Defect will be cured in a time frame
and in a manner reasonably satisfactory to Buyer, or to provide notice to Buyer
that Seller will not cure such Condition Defect. If requested by Seller, the
Closing shall be extended for up to ten (10) business days in order to permit
Seller sufficient time to cure such Condition Defect. If Seller fails or refuses
to cure such Condition Defect or to provide such evidence within the cure period
described above, then Buyer may terminate this Agreement upon written notice to
Seller of its election to so terminate.


11.     Inspections. Buyer and its representatives shall have the right from and
after the Effective Date to enter upon the Property during Seller’s normal
business hours for the purpose of conducting such inspections, tests and
investigations of the Property as it may desire. Notwithstanding the foregoing,
Buyer (a) shall not unreasonably interfere with, interrupt or disrupt the
operation of Seller’s business on the Property, (b) shall not cause any
construction, mechanic’s or materialman’s liens or other liens to attach to the
Property or any portion thereof by reason of the performance of any work or the
purchase of any materials by Buyer or any other party in connection with the
studies or tests conducted on the Property, (c) shall give Seller not less than
24 hours notice prior to entry onto the Property by Buyer (unless such notice is
waived by Seller) or any other party directed by Buyer and shall permit Seller
to have a representative present during all investigations and inspections
conducted with respect to the Property, and (d) shall take all reasonable
actions to ensure that all actions taken in connection with the investigations
and inspections of the Property, and all equipment, materials and substances
generated, used or brought onto the Property pose no threat to the safety of
persons or the environment and cause no material damage to the Property, Seller
or other persons. Buyer agrees to indemnify and hold Seller harmless from and
against any liens, claims, actions, charges, damages, expenses (including,
without limitation, reasonable attorneys’ fees and court costs) and liabilities
incurred through, and agrees to make any repairs to the Property arising out of
damage resulting from (and Seller agrees to provide Buyer and its agent,
contractors and representative access to the Property to make such repairs), the
exercise by Buyer and its agents, contractors, or representatives, of the
privilege granted in this paragraph, except to the extent attributable to
Seller’s, or Seller’s affiliate’s, gross negligence or willful misconduct.
Seller agrees to promptly notify Buyer of any such claim or potential claim, and
agrees that Buyer shall have the right to control the defense of any such claim.
The obligations under this paragraph 11 shall survive termination of this
Agreement.

5

--------------------------------------------------------------------------------




12.     Broker’s/Advisor’s Fees. Seller represents and warrants to Buyer, and
Buyer represents and warrants to Seller, that no brokers' or real estate
commissions or similar fees will be due as a result of Seller’s or Buyer’s, as
the case may be, retention of, or obligation to, any broker or agent in
connection with Closing the sale of the Property. Each party agrees to indemnify
the other against any cost and expense (including reasonable attorneys' fees)
incurred by the other as a result of the untruthfulness or inaccuracy of the
foregoing representation.


13.     Representations, Warranties by Seller. Seller represents to Buyer that:


(a)     Seller has all requisite power and authority to execute this Agreement,
the Lease, the Closing Documents listed in paragraph 5 and all other documents
required to be delivered by Seller, and to assume and perform all of its
obligations under this Agreement, the Lease and such Closing Documents. The
execution of this Agreement and the Lease by Seller, and the performance by
Seller of its obligations hereunder and thereunder, do not require the consent
of any third party, including any governmental authority.


(b)     The execution and delivery of this Agreement and the Lease, and the
performance by Seller of its obligations hereunder and thereunder, have been
duly authorized by such corporate action as may be required, and the execution
and delivery of this Agreement and the Lease, and the sale and leaseback of the
Property do not and will not violate, or create a lien pursuant to, the
organizational documents of Seller, any judgment, order, agreement, indenture or
contract to which Seller is a party, or any law, ordinance, rule or regulation
applicable to Seller, or by which Seller is bound. Upon execution by Seller,
this Agreement, the Lease and the other documents and agreements to be executed
by Seller in connection with the transactions contemplated by this Agreement,
shall constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, subject to general
equitable principles and to applicable bankruptcy, insolvency, reorganization
and similar laws affecting the enforcement of creditors’ rights generally.
 
(c)     Seller is a corporation duly organized, validly existing and in good
standing under the laws of Tennessee. Seller has full power and authority to
own, sell and lease the Property and enter into this Agreement and the Lease.

6

--------------------------------------------------------------------------------


 
(d)     There will be no leasing commissions payable with respect to the Lease.


(e)     There shall be no service, maintenance, property management, leasing or
other contracts affecting the Property in existence as of the Date of Closing to
which either Buyer or the Property shall be bound or be subject after the
Closing, except for those that have been disclosed in writing by Seller to Buyer
and (i) which will be the obligations of Seller, as tenant under the Lease (and
not obligations of Buyer), and (ii) which are terminable by Buyer without
penalty or cost on no more than thirty (30) days’ notice. Neither Seller nor the
Property is subject to any obligation or agreement, including any right of first
refusal, which could prevent Seller from completing the sale of the Property to
Buyer under this Agreement.


(f)     There is no action, suit, proceeding, litigation, administrative agency
action, condemnation proceeding or proceeding of any kind pending or, to
Seller’s knowledge, threatened against Seller affecting or questioning Seller’s
title to, right to sell or use, maintenance or operation of the Property,
including any requests for public dedication, nor does Seller know of any basis
for any such action. Seller has received no written notice from any governmental
agency of any violation by Seller of any law, rule or regulation with respect to
Seller’s ownership, use, occupancy maintenance or operation of the Property.


(g)     To Seller’s knowledge, (1) the Property does not contain any “Hazardous
Materials” (as defined below) in violation of any applicable “Environmental
Laws” (as defined below), (2) the Property is not subject to federal, state or
local regulations or liability because of the presence of stored, leaked,
spilled or disposed petroleum products, waste materials or debris, underground
storage tanks, “PCBs” or PCB items (as defined in 40 C.F.R. §761.3), “asbestos”
(as defined in 40 C.F.R. §763.63), or the past or present accumulation,
treatment, storage, disposal, spillage or leakage of any Hazardous Materials;
(3) no portion of the Land has been used for the disposal of Hazardous Materials
nor have any wetlands or tidal waters, as those terms are defined in 33 C.F.R.
§328.3 been filled in violation of any Environmental Laws; and (4) no Hazardous
Materials have been generated, treated, stored, recycled, transported, released,
discharged, emitted, disposed of or otherwise handled at, on or under the
Property except in de minimis quantities stored, used and disposed of in
accordance with applicable Environmental Laws. Seller further represents to
Buyer that the Property shall be maintained in the condition represented above
through the Date of Closing. As used in this paragraph 14(g), the term
“Hazardous Materials” shall mean any contaminant, oil, petroleum or petroleum
by-product, asbestos or asbestos-related products, hazardous wastes, hazardous
substances, hazardous materials, toxic substances, hazardous air pollutants or
toxic pollutants, as those terms are defined in Environmental Laws; the term
“Environmental Laws” shall mean the Resource Conservation and Recovery Act (42
U.S.C.A. §§6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C.A. §§9601 et seq.), the Hazardous Materials
Transportation Act (42 U.S.C.A. §§1801 et seq.), the Toxic Substances Control
Act (15 U.S.C.A. §§2601 et seq.), the Clean Air Act (42 U.S.C.A. §§7401 et
seq.), and the Clean Water Act (33 U.S.C.A. §§1251 et seq.), any amendments
thereto, and any regulations promulgated pursuant thereto, and any other
federal, state or local laws dealing with the environment, health or safety
related to the environment or any other state or local law, regulation or
ordinance relating to the foregoing matters.

7

--------------------------------------------------------------------------------



(h)     All buildings and improvements on the Land constituting a portion of the
Property fully conform with all applicable zoning ordinances and regulations (as
modified by any “special exceptions” or “special use permits” or the like),
building, health, fire and safety codes and restrictions and other laws,
ordinances, rules and regulations except to a de minimis extent not materially
and adversely affecting the use, occupancy, maintenance, ownership,
marketability, operation, value or mortgageability of the Property, and are
located entirely within the boundaries of the Land.


(i)     No assessments or charges for any public improvements have been made
against the Property which remain unpaid, except as may be shown in the title
commitment for the Property, and Seller has no knowledge of any plans for
improvements which might give rise to a special assessment.


Seller hereby agrees that the truthfulness of each of the foregoing
representations is a condition precedent to the performance by Buyer of its
obligations under this Agreement. Upon the material breach by Seller of any
representation made in this Agreement or the failure to occur of any condition
to Buyer’s obligation to Close, and if Seller has failed to cure such breach or
condition within ten (10) business days of receipt of written notice of such
breach or condition from Buyer, Buyer may, at its option prior to the Date of
Closing, terminate this Agreement.


15.     Representations, Warranties by Buyer. Buyer represents to Seller that
Buyer has all requisite power and authority to execute this Agreement and the
Lease, that the execution and delivery of this Agreement and the Lease, and the
performance by Buyer of its obligations hereunder and thereunder have been duly
authorized by such action as may be required, that no further action or approval
is required in order to constitute this Agreement as a binding and enforceable
obligation of Buyer, and that Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.


16.     Defaults. Upon the breach by Seller of any of the representations
contained in this Agreement, or the default by Seller in the performance of any
other obligation of Seller set forth in this Agreement, and, in each case,
Seller has failed to cure such breach or default within ten (10) business days
after written notice from Buyer, Buyer may exercise all remedies available to
it, including any or all of the following: (a) Buyer may terminate this
Agreement by delivery of written notice to Seller; and (b) Buyer may institute
proceedings in any court of competent jurisdiction to specifically enforce the
performance by Seller of the terms of this Agreement. In addition, Seller shall
be responsible for the payment of, or reimbursement of Buyer for, all reasonable
costs and expenses incurred by Buyer in connection with the transaction
contemplated by this Agreement, including all reasonable legal fees and
expenses, and all costs for the New Survey, the environmental audits of the
Parcel, the appraisal and the property condition report for the Parcel.


If Buyer defaults in the performance of any of its obligations under this
Agreement, Seller shall be entitled to receive and retain from Buyer copies of
all surveys, inspections, evaluations and other reports on the Property prepared
by or for Buyer and neither party shall have any other claim against the other.

8

--------------------------------------------------------------------------------



17.     Damage, Destruction and Eminent Domain.


(a)     If, prior to the Date of Closing, the Parcel or any part thereof is
damaged or destroyed by fire, the elements or any other destructive force or
cause to the extent that repairing such damage or destruction is reasonably
estimated to cost Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) or
more, then, within a reasonable time of any such damage or destruction, Seller
shall give a written notice to Buyer specifying the insurance carrier's estimate
of the amount of insurance payable as the result of such damage or destruction.
Within ten (10) business days after Buyer has received the written notice
described in the preceding sentence, Buyer may elect to terminate this Agreement
by delivery of written notice to Seller. If Buyer elects to consummate the
purchase despite the damage or destruction, or if any lesser damage or
destruction has occurred, there shall be no reduction in or abatement of the
Purchase Price, and the parties shall treat such casualty damage as having
occurred during the term of the Lease.


(b)     If, prior to the Date of Closing any judicial, administrative, or other
condemnation proceedings are instituted or threatened in which a taking of the
Parcel is proposed that exceeds Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) in value, including any consequential damages to the Parcel, then
within a reasonable time of receipt by it or notice of the institution of any
judicial, administrative, or other condemnation proceedings involving the
Parcel, Seller shall give a written notice to Buyer. Within ten (10) business
days after Buyer has received the written notice described in the preceding
sentence, Buyer may elect to terminate this Agreement, by delivery of written
notice to Seller. If Buyer elects to consummate the purchase despite the
institution of condemnation proceedings, or if it appears that the value of the
proposed taking, including any consequential damages to the Property, shall
total less than Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00), there shall be no reduction in or abatement of the Purchase
Price, and the parties shall treat such condemnation as having occurred during
the term of the Lease.


18.     Assignment. Buyer may not assign this Agreement without prior written
consent of Seller, except that Buyer may assign this Agreement to SunTrust
Equity Funding, LLC, or a wholly owned subsidiary of, or other entity controlled
by, SunTrust Equity Funding, LLC.


19.     Notices. Any notice, demand, communication or election required or
permitted to be given or served upon either party shall be deemed given or
served in accordance with the provisions of this Agreement, if the notice or
election is delivered by (i) facsimile which shall be deemed received if a
confirmation is received by the sender during normal business hours, (otherwise
deemed to be received during the next business day), (ii) overnight air courier,
or (iii) personal delivery to or by mailing the notice or election in a sealed
wrapper by United States registered or certified mail, return receipt requested,
postage prepaid, properly addressed as follows:



 
If to Buyer:
c/o SunTrust Equity Funding, LLC
     
303 Peachtree Street, 24th Floor
     
Mail Code 3951
     
Atlanta, GA 30308
     
Attention: Allison McLeod
     
Facsimile: 404-230-1344
 




9

--------------------------------------------------------------------------------






 
With a copy to:
Greenberg Traurig, LLP
     
77 West Wacker Drive, Suite 2500
     
Chicago, IL 60601
     
Attention: Julia Sarron
     
Facsimile: 312-899-0396
           
If to Seller:
Covenant Transport, Inc.
     
400 Birmingham Highway
     
Chattanooga, TN 37419
     
Attention: Joey B. Hogan
     
Facsimile: 423-821-5442
           
With a copy to:
Scudder Law Firm, P.C., L.L.O.
     
411 S. 13th Street
     
Lincoln, NE 68508
     
Attention: Mark Scudder
     
Facsimile: 402-435-4239
 



Each such mailed notice or communication shall be deemed to have been given to
or served upon the party to which addressed within three business days after the
date the notice is deposited in the United States registered or certified mail,
return receipt requested, postage prepaid, properly addressed in the manner
provided above. Each such delivered notice or communication shall be deemed to
have been given to or served upon the party to whom delivered, upon the delivery
thereof in the manner provided above. Either party may change its address for
the service of notice by delivering written notice of the change to the other
party, in the manner provided above at least five (5) business days prior to the
effective date of the change.


20.     Time of the Essence. Time shall be of the essence in the performance of
all obligations under this Agreement. If the time period by which any right,
option or election provided under this Agreement must be exercised, or by which
any act required under this Agreement must be performed, or by which Closing
must be held, expires on a Saturday, Sunday or a holiday, then such time period
shall be automatically extended to the next business day, except as otherwise
provided herein.


21.     Captions. The paragraph headings or captions appearing in this Agreement
are for convenience only, are not a part of this Agreement and are not to be
considered in interpreting this Agreement.


22.     Entire Agreement, Modification. This Agreement and its Exhibits
constitute the entire and complete agreement between the parties and supersedes
any prior oral or written agreements between the parties with respect to the
Property. It is expressly agreed that there are no verbal understandings or
agreements which in any way change the terms, covenants and conditions set forth
in this Agreement, and that no modification of this Agreement and no waiver of
any of its terms and conditions shall be effective unless it is made in writing
and duly executed by both parties hereto.

10

--------------------------------------------------------------------------------



23.     Binding Effect. All covenants, agreements and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.


24.     Controlling Law. This Agreement has been made and entered into under the
laws of the State of Tennessee, and those laws shall control the interpretation
of this Agreement.


25.     Counterpart and Facsimile. This Agreement may be executed and delivered
with the exchange by facsimile or overnight air courier of separate signature
pages.


26.     Waiver of Jury Trial. SELLER AND BUYER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL UNDER THE LAWS OF THE STATE OF TENNESSEE OR OTHERWISE OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR
INDIRECTLY, THIS AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS AMONG
BUYER OR SELLER RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG BUYER AND SELLER. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT
(INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.



11

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.



 
SELLER:
     
COVENANT TRANSPORT, INC., a Tennessee corporation
     
By:
     /s/ Joey B. Hogan  
Name:
          Joey B. Hogan  
Title:
          EVP/CFO



 

S-1

--------------------------------------------------------------------------------





 

 
BUYER:
     
CT CHATTANOOGA TN, LLC, a Delaware limited liability company
     
By:
SunTrust Equity Funding, LLC, its manager
       
By:
  /s/ R. Todd Shutley  
Name:
    R. Todd Shutley
 
Title:
   Senior Vice President and Manager



Back to Form 8-K [form8kcvti0406saleleaseback.htm]
S-2

--------------------------------------------------------------------------------

